—Appeal from a judgment of the County Court of Rensselaer County (Czajka, J.), rendered June 15, 2001, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree (two counts) and course of sexual conduct against a child in the second degree.
Defendant pleaded guilty to two counts of sexual abuse in the first degree and one count of course of sexual conduct against a child in the second degree. Prior to his pleas, defendant was informed by County Court of the maximum potential aggregate sentence on these counts, but no promise as to sentence was made. Defendant was sentenced to consecutive terms of imprisonment of two years, seven years and five years, respectively. Defendant contends that the sentence imposed was harsh and excessive given the “relatively harmless nature” of the criminal acts, which he attributes to what he characterizes as a “misguided sense of affection” toward the child. We strongly disagree. Considering the ongoing nature of the crimes involved, which defendant committed upon a young child in her own home, his exploitation of trust and his lack of insight into the harm caused, we find no extraordinary circumstances or abuse of discretion which would warrant disturbing the sentence imposed, which was less than the maximum potential aggregate sentence (see People v Shook, 294 AD2d 710, lv denied 98 NY2d 702; People v Stickles, 267 AD2d 604, lv dismissed 95 NY2d 839).
Crew III, J.P., Peters, Spain, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.